            Case 3:18-cv-00324-RCJ-CLB Document 32 Filed 05/14/20 Page 1 of 3


 1   AARON D. FORD
       Attorney General
 2   JEFFREY M. CONNER (Bar. No. 11543)
       Deputy Solicitor General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, NV 89701-4717
 5   (775) 684-1136 (phone)
     (775) 684-1108 (fax)
 6   jconner@ag.nv.gov
     Attorneys for Respondent
 7

 8                                     UNITED STATES DISTRICT COURT

 9                                           DISTRICT OF NEVADA

10    DARREN ROY MACK,                                             Case No. 3:18-cv-00324-RCJ-CLB

11               Petitioner,                                       UNOPPOSED MOTION FOR
                                                                ENLARGEMENT OF TIME (SECOND
12    vs.                                                                REQUEST)

13    RENEE BAKER, et al.,

14               Respondents.

15             Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

16   hereby respectfully move this Court for an order granting a seven (7) days enlargement of time, to and

17   including May 18, 2020, in which to file and serve their response to Mack’s petition for writ of habeas

18   corpus.

19             This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil Procedure

20   and the attached Declaration of Counsel, as well as all other papers, documents, records, pleadings and

21   other materials on file herein.

22             There has been one prior enlargement of Respondents’ time to file said response, and this motion

23   is made in good faith and not for the purposes of delay.

24             RESPECTFULLY SUBMITTED this 11th day of May, 2020.

25                                                  AARON D. FORD
                                                    Attorney General
26
                                                    By: /s/ Jeffrey M. Conner           _
27                                                     JEFFREY M. CONNER (Bar. No. 11543)
                                                       Deputy Solicitor General
28

                                                          1
               Case 3:18-cv-00324-RCJ-CLB Document 32 Filed 05/14/20 Page 2 of 3


 1   AARON D. FORD
       Attorney General
 2   JEFFREY M. CONNER (Bar. No. 11543)
       Deputy Solicitor General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, NV 89701-4717
 5   (775) 684-1136 (phone)
     (775) 684-1108 (fax)
 6   jconner@ag.nv.gov
     Attorneys for Respondent
 7

 8                                       UNITED STATES DISTRICT COURT
 9                                              DISTRICT OF NEVADA
10    DARREN ROY MACK,                                                Case No. 3:18-cv-00324-RCJ-CLB
11                  Petitioner,                                       DECLARATION OF COUNSEL
12    vs.
13    RENEE BAKER, et al.,
14                  Respondents.
15             I, JEFFREY M. CONNER, declare under penalty of perjury:
16             1.        I am an attorney employed by the Office of the Attorney General of the State of Nevada, and
17   I make this declaration on behalf of Respondents’ motion for enlargement of time in the above-captioned
18   matter.
19             2.        By this motion, I am requesting an enlargement of seven (7) days, to and including May 18,
20   2020, to file a response to Mack’s petition for writ of habeas corpus. This is Respondents’ second request
21   for an enlargement regarding this response.
22             3.        Since Respondents filed their prior motion, in addition to working on this case and other
23   federal habeas matters, I was called upon to assist with drafting an expedited response to two emergency
24   writ petitions that are pending before the Nevada Supreme Court in In re Hardesty, No. 80836 and In re
25   Board of Regents, No. 80825. As a result, I still need additional time to complete a response to the petition.
26   Additional time will also be helpful to ensure that staff have been able to completely review and redact the
27   state court record, as required by local rules. In light of the foregoing, I need additional time to complete the
28   response to the petition. Respondents respectfully request that this Court issue an order granting

                                                              2
            Case 3:18-cv-00324-RCJ-CLB Document 32 Filed 05/14/20 Page 3 of 3


 1   Respondents an enlargement of seven (7) days, to and including, May 18, 2020, to file the response to
 2   Mack’s petition.
 3          4.      I contacted opposing counsel, William J. Routsis, II, Esq., regarding this request, and he
 4   indicated he has no objection to Respondents’ request for additional time to file a response to the petition.
 5          5.      This motion for enlargement of time is made in good faith and not for the purpose of
 6   unduly delaying the ultimate disposition of this case.
 7          I declare under penalty of perjury that the foregoing is true and correct.
 8                                                  By: /s/ Jeffrey M. Conner           _
                                                       JEFFREY M. CONNER (Bar. No. 11543)
 9                                                     Assistant Solicitor General
10

11

12          IT IS HEREBY ORDERED that (ECF Nos. 30 and 31) are GRANTED.

13

14

15
                                                           _________________________________
16                                                         ROBERT C. JONES
17                                                         United States District Judge
                                                           Dated: May 14, 2020.
18

19

20

21

22

23

24

25

26

27

28

                                                          3
